FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHEVRON USA, INC., a                   
Pennsylvania Corporation,
                 Plaintiff-Appellee,
                v.
                                             No. 02-15867
MARGERY S. BRONSTER, Attorney
                                                D.C. No.
General of the State of Hawaii,
                         Defendant,       CV-97-00933-SOM
                                           District of Hawaii,
               and                              Honolulu
LINDA LINGLE, Governor of the                    ORDER
State of Hawaii; MARK J.
BENNETTI, Attorney General of the
State of Hawaii,
            Defendants-Appellants.
                                       
    On Remand From The United States Supreme Court

                     Filed July 15, 2005

     Before: Dorothy W. Nelson, Robert R. Beezer, and
            William A. Fletcher, Circuit Judges.


                          ORDER

  In conformance with the mandate of the Supreme Court, we
remand this case to the district court for further proceedings
consistent with the opinion of the United States Supreme
Court. See 125 S. Ct. 2074 (2005).




                            8251
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.